DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN 110485835 A).

Regarding claim 1, Zhang teaches a vehicle latch assembly comprising: a housing (2); a pawl (6) disposed within the housing, the pawl rotatable (rotates around 8) between a first angular position (unlocking of the fork) and a second angular position (locking of the fork): and a bumper (11) operatively coupled to the housing (attached at 13), the bumper having a conical head portion (end of bumper is cone shaped) positioned for engagement with the pawl in the second angular position of the pawl (Figure 1), the conical head portion (annotated figure 1) being connected to a main body portion (annotated figure 1) of the bumper by a neck portion (annotated figure 1), the conical head portion having an outer periphery that is greater than the neck portion (annotated figure 1).  As shown by Zhang 

    PNG
    media_image1.png
    353
    658
    media_image1.png
    Greyscale

Annotated Figure 1
	Regarding claim 2, Zhang teaches the vehicle latch assembly of claim 1 (figure 1), wherein the bumper (11) is at least partially formed of rubber (Paragraph 0017, "Preferably, the damping element is made of a rubber elastic material").
Regarding claim 3, Zhang teaches the vehicle latch assembly of claim 1 (Figure 1), wherein the bumper (11) is at least partially formed of a polymer (Paragraph 0017, Rubber is a polymer).
Regarding claim 4, Zhang teaches the vehicle latch assembly of claim 1 (Figure 1), wherein the bumper is press fitted to the housing (The bumper is pressed onto post 13).
Regarding claim 7, Zhang teaches the vehicle latch assembly of claim 1 (Figure 1), wherein the main body portion includes at least one curved edge (annotated figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 110485835 A) in view of Weber (US 20120281394 Al).
Regarding claim 5, Zhang teaches the vehicle latch assembly of claim 1 (Figure 1), but Zhang does not teach wherein the latch assembly comprises a plurality of heat stake posts formed on the housing to operatively couple components of the vehicle latch assembly.
Weber teaches a portable light that utilizes an attachment method for securing two parts using heat stake posts. Weber teaches a plurality of heat stake posts (112) formed in the housing to operatively couple multiple components together (Paragraph 0036).
It would have been obvious to one of ordinary skill in the art to modify the vehicle latch assembly of Zhang with the component attachment method of Weber to incorporate heat stake posts. Doing so would be applying a known attachment technique to a known device in order to achieve predictable results. Applying a known method of enhancing a particular product has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying the heat stake posts of Weber to the Vehicle latch assembly of Zhang and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 8, Zhang in view of Weber teaches a vehicle latch assembly (Zhang' figure 1) comprising: a housing (Zhang' 2); a bumper (Zhang' 11) operatively coupled to the housing (Zhang' 
Regarding claim 9, Zhang in view of Weber teaches the vehicle latch assembly of claim 8, wherein the latch component that contacts the bumper (Zhang' 11) is a pawl (Zhang' 6).
Regarding claim 10, Zhang in view of Weber teaches the vehicle latch assembly of claim 8, wherein the bumper (Zhang' 11) is at least partially formed of rubber (Zhang' Paragraph 0017, "Preferably, the damping element is made of a rubber elastic material").
Regarding claim 11, Zhang in view of Weber teaches the vehicle latch assembly of claim 8 wherein the bumper (Zhang' 11) is at least partially formed of a polymer (Zhang' rubber is a polymer).
Regarding claim 12, Zhang in view of Weber teaches the vehicle latch assembly of claim 8 wherein the bumper (Zhang' 11) is press fitted to the housing (Zhang' the bumper is pressed onto column 13).
Regarding claim 14, Zhang in view of Weber teaches the vehicle latch assembly of claim 13 wherein the main body portion includes at least one curved edge (Annotated figure 1).
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
In response to the argument for independent claims 1 and 8 to be amended to include that “the conical head portion is connected to a main body portion of the bumper by a neck portion, and the conical head portion having an outer periphery that is greater than the neck portion,” Zhang’s bumper does meet this limitation.  While the applicant argues that this limitation is not clearly shown, disclosed CN 110485835 A) as well as annotated figure 1 provided in this document.  It is clearly shown that there are two different widths of the bumper, d and D, with d being smaller than D.  The neck portion is disclosed as having a width less than D, with the conical head portion having a width of D.  Due to this, the outer periphery of the conical head portion is greater than the outer periphery of the neck portion.  In addition, paragraph 0059 where Zhang clearly states that the damping element is thicker in the area of the damping holes which are included in the conical head portion.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675